Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The closes prior art includes:
Zilberstein et al. (US 8,492,725)  which teaches a system of performing a volumetric scan. The system comprises a surface of positioning a patient in a space parallel thereto, a plurality of extendable detector arms each the detector arm having a detection unit having at least one radiation detector, and an actuator which moves the detection unit along a linear path, and a gantry which supports the plurality of extendable detector arms around the surface so that each the linear path of each respective the extendable detector arm being directed toward the space.; but fails the specifically teach the subject matter as claimed.

Dichterman et al. (US 8,280,124)  which teaches A method is described for identifying an optimal, or preferred set of views for radioactive-emission measurements of a body structure, based on modeling the body structure, in terms of its geometry and radioactive emission distribution, obtaining different sets of views of the model, and scoring the different sets of views, with a scoring function, using information theoretic measures, for example, for uniformity, reliability and separability in reconstruction. The preferred set of views may then be applied in imaging the in-vivo body structure, that has been modeled.; but fails the specifically teach the subject matter as claimed.

    PNG
    media_image1.png
    449
    439
    media_image1.png
    Greyscale


Bouhnik et al. (US 10,932,746) which teaches that a nuclear medicine (NM) multi-head imaging system is provided that includes a gantry, plural detector units mounted to the gantry, and at least one processor operably coupled to at least one of the detector units. The detector units are mounted to the gantry. Each detector unit defines a detector unit position and corresponding view oriented toward a center of the bore. Each detector unit is configured to acquire imaging information over a sweep range corresponding to the corresponding view. The at least one processor is configured to, for each detector unit, determine plural angular positions along the sweep range corresponding to boundaries of the object to be imaged, generate a representation of each angular position for each detector unit position, generate a model based on the angular positions using the representation, and determine scan parameters to be used to image the object using the model.; but fails to disclose the claim subject matter.

Claims 1-20 are allowed.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach a nuclear medicine (NM) multi-head imaging system comprising:
a gantry defining a bore configured to accept an object to be imaged, the gantry configured to rotate about the bore;
plural detector units mounted to the gantry and configured to rotate as a group with the gantry around the bore in rotational steps, each detector unit configured to sweep about a corresponding axis and acquire imaging information while sweeping about the corresponding axis; and
at least one processor operably coupled to at least one of the detector units, the at least one processor configured to:
determine a region of interest (ROI) of the object to be imaged;
identify a set of detector units from the plural detector units mounted to the gantry;
for the identified set of detector units, determine a sweeping configuration that results in a predetermined percentage of projection pixels receiving information from the ROI;
determine a rotational movement configuration for the gantry using the determined sweeping configuration; and
control the gantry and the set of detector units to utilize the determined rotational movement and sweeping configurations during acquisition of imaging information.
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
//JOSEPH M SANTOS RODRIGUEZ/ Primary Examiner, Art Unit 3793